DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/16/21 have been fully considered but they are not persuasive. 
Examiner agrees that cited document D1 (Fish) fails to disclose the claimed concentration and features. That is the basis of the 35 USC 103 rejection. Applicant further argues that the prior art document D2 (VVD) should not be considered analogous art because it relates to a different field and one having ordinary skill would not look to the art of producing containers as a material for optical cables. Examiner respectfully disagrees. Examiner does not cite VVD for the intended use of containers but rather the teaching of the materials used. This reference is pertinent for its teaching in materials only. It has been held that the determination that a reference is from a non-analogous art is twofold. First, we decide of the reference is within the field of inventor’s endeavor. If it is not, we proceed to determine whether the reference is reasonably pertinent to the particular problem with which the inventor was involved (here specific materials for the environmental factors for which a cable is to be deployed). In re Wood, 202 USPQ 171, 174.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0122997 to Fish et al in view of US 2011/0288265 to Vegte Van Der et al (hereinafter VVD).
It appears that no substantive amendments were made since the international written opinion was entered. Therefore, the Examiner adopts the same findings as the Written Opinion of the International Searching Authority (applicant submitted IDS document; 04/09/2020).
	Fish discloses in figures 1-2 and paragraphs 3, 19-20 and 25-27, an optical fiber cable element comprising: 
	A tube defining a hollow space, referred to as buffer tube (11, 14; figures 1-2), and one or more optical fibers (paragraph 3) inside the hollow space of the buffer tube, wherein the 
	As to claim 7, the materials are disclosed in paragraph 25. 
	As to claim 11, the materials are disclosed in paragraphs 26-27.
	As to claim 15, a jacket (12) is disclosed.
	However, Fish fails to explicitly disclose the semi-crystalline semi-aromatic polyamide having a glass transition temperature (Tg) of at least 100°C, and wherein at least 55 mole% of the dicarboxylic acid is aromatic dicarboxylic acid. Setting a glass transition temperature and the mole concentrations of substances is common in the art and would only require routine experimentation (also see references cited in Conclusion below for commonality). 
	As to claims 4-6 and 9-10, Fish fails to disclose specific values or a hollow space filled with a thixotropic gel.
	VVD discloses a construction of conduits and tubes using the materials in the concentration claimed (paragraphs 19-32) to resist elevated temepratures and stress (paragraph 3). 
	As to claim 2, VVD discloses a Tm of 270C (paragraph 17). 
	As to claim 3, the Tg is at least 115C (abstract).
	As to claim 8, the compositions are disclosed in paragraphs 42-51.

	Claims 12 and 14 relate to a method claim that provides the above structure. Amendments made do not appear to provide any additional specific steps as winding and packing around an already disclosed spool would be inferred.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883